Citation Nr: 0906970	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-37 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968, to include service in Vietnam.  He died in 
March 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran died of tonsillar cancer with metastases to the 
brain which was caused by his exposure to herbicides while 
serving in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in March 2005 and the appellant filed her 
claim for service connection for the cause of the Veteran's 
death in March 2005.  She contends that the Veteran died as a 
result of cancer that was caused by his exposure to Agent 
Orange during his period of service in the Republic of 
Vietnam.  In the alternative, she contends that his service-
connected disabilities, diabetes mellitus and post-traumatic 
stress disorder (PTSD), contributed to his death.

The Veteran's DD-214 reveals that the Veteran's Army duty 
included a one year tour in the Republic of Vietnam during 
the Vietnam era.  Accordingly, it is presumed that the 
Veteran was exposed to herbicides during service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The Veteran's death certificate reveals that the Veteran died 
in March 2005 of tonsillar cancer with metastasis to the 
brain, due to or as a consequence of left tonsillar cancer.  
Diabetes was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

A review of the VA treatment records reflects that left 
tonsil squamous cell cancer was diagnosed in January 2002.  
He underwent modified radical neck dissection, base of 
tongue, tonsillar and sternocleidomastoid muscle surgery in 
May 2002.  In December 2004, a mass at the skull base was 
discovered.  Brain and sinus metastases were diagnosed. 

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated 70 percent disabling, and diabetes 
mellitus, rated 20 percent disabling, with a combined 80 
percent rating and a total disability rating (TDIU) in effect 
from 2001.  

The RO sought medical opinion evidence on the issue of the 
cause of the Veteran's death on three occasions.  In March 
2008, two identical memoranda were prepared by a VA primary 
care physician and a primary care physician's assistant (PA).  
The reports included the following opinion and explanation:

2.  The diagnoses of Diabetes Mellitus in the last 
line of the death certificate was written as a 
concomitant diagnoses and not a contributing factor 
to the patient's death.  The diagnosis of tonsillar 
cancer is a general diagnoses which would certainly 
be apart [sic] of the larynx and thus comes under 
Agent Orange exposure.  This is further justified 
by the pathology reports from the radical neck 
surgery this patient had May 7, 2002.  Just the 
radical neck surgery itself certainly makes this a 
laryngeal type of cancer.  

In July 2005, a VA physician opined that neither diabetes nor 
PTSD caused or contributed materially or substantially to the 
Veteran's death.  The RO thereafter requested that this 
physician further clarify his opinion.  In October 2008, he 
explained that the tonsillar cancer was not influenced 
medically by diabetes.  He noted no medical evidence that the 
diabetes had "weakened" this Veteran, no evidence of change 
in manifestations or control of diabetes prior to death.  He 
also noted that the treatment records for the final six 
months of the Veteran's life documented his terminal status 
as a cancer patient but show no evidence of diabetes 
influencing the course of the illness.  That examiner did not 
address if there is any relationship between the cause of the 
Veteran's death and the presumed exposure to Agent Orange.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. §§ 
1110, 1131.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The evidence in favor of the claim is by no means 
unequivocal.  However, the Board observes that the two May 
2008 VA medical opinions, ordered by the RO, are consistent 
with the record and well-supported.  The physician and PA 
discussed the Veteran's history accurately and cited specific 
support in the form of medical findings in the record for the 
conclusion that the Veteran's cancer, which led to his death, 
was a form of larynx cancer, a disease included in 38 C.F.R. 
§ 3.309(e).  

The RO considered 2004 and 2006 updates from The National 
Academies Press: Veterans and Agent Orange which purport to 
show that neoplasm of the tonsil and larynx are in different 
sites.  However, the Board finds the specific opinions of the 
VA doctor and PA in May 2008 to be more probative as to this 
Veteran in this particular case.  The May 2008 reports cited 
to data in this Veteran's medical record to support their 
favorable conclusion regarding the actual site of this 
Veteran's cancer.  Thus, they are accorded more probative 
weight.  

The Board finds that the essentially uncontroverted May 2008 
nexus opinions favoring the claims are entitled to 
considerable probative weight and create at least an 
approximate balance of positive and negative evidence as to 
the critical matter of whether the Veteran's cancer involved 
the larynx.  Thus, the evidence is in equipoise as to whether 
exposure to Agent Orange during service contributed to the 
his death.  The evidence to the contrary is of less probative 
weight.  Accordingly, service connection for the cause of the 
Veteran's death is warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Due to 
the favorable outcome of the appellant's claim, a discussion 
of the duties to notify and assist is unnecessary.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


